WR-67 ,454-08
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 6/24/2015 5:34:05 PM
                                                                                   Accepted 6/25/2015 8:16:29 AM
                                                                                                   ABEL ACOSTA
                     IN THE COURT OF CRIMINAL APPEALS                                                      CLERK
                          FOR THE STATE OF TEXAS
                               AUSTIN, TEXAS                                         RECEIVED
                                                                              COURT OF CRIMINAL APPEALS
                                                                                     6/25/2015
                                                                                ABELACOSTA,CLERK
EXPARTE                                       §
                                              §
                                              §           NOS. WR-67,454-07
                                              §                WR-67,454-08
CANDELARIO HOLGUIN, JR.                        §.              WR-67 ,454-09


                     AGREED MOTION TO RETURN
              APPLICATIONS FOR WRITS OF HABEAS CORPUS
                         TO DISTRICT COURT


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES CANDELARIO HOLGUIN, JR., Applicant, and respectfully

asks this. Court to return the above styled and numbered applications for writs of

habeas corpus to the District Court for an evidentiary hearing and would show the

Court the following:

                                                    I.

       The writ applications filed by Candelario Holguin, Jr. in the Criminal District

Court of Dallas County were received by this Court on June 22, 2015. They were

assigned numbers WR-67,454-07, WR-67,454-08, and WR-67,454-09.

                                                    II.

       An evidentiary hearing is scheduled in the trial court on Applicant's writ



Agreed Motion to Return Applications for Writs of Habeas Corpus to District   Co~~W,CJJf_?JrJyNJIC
                                                                                  .UC(Q)m.D
..-.
   ./   . ~ ..~ :
              .




                    applications for September 18, 2015. This is the earliest date available for the hearing

                    based on the availability of the witnesses necessary to resolve the issues in

                    Applicant's writ applications.

                                                                    III.

                            An evidentiary hearing is necessary to properly resolve the issues raised in the

                    writ applications. These writ applications should therefore be returned to the trial

                    court for further factual development at the evidentiary hearing ·on September 18,

                    2015.

                            FOR THE ABOVE REASONS, Applicant respectfully asks that this agreed

                    motion be granted.

                                                                   Respectfully submitted,

                                                                        /s/ Robert N: Udashen
                                                                   ROBERT N. UDASHEN, P.C.
                                                                   Bar Card No. 20369600

                                                                   SORRELS, UDASHEN & ANTON
                                                                   2311 Cedar Springs Road
                                                                   Suite 250
                                                                   Dallas, Texas 75201
                                                                   214-468-8100
                                                                   214-468-8104 (fax)

                                                                   Attorney for Applicant

                    AGREED:

                        /s/ Laura Coats
                    Laura Coats
                    Assistant District Attorney


                    Agreed Motion to Return Applications for Writs of Habeas Corpus to District Court - Page 2